                Case 3:19-cr-00393-RS Document 21 Filed 02/26/21 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 LLOYD FARNHAM (CABN 202231)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-7234
          Lloyd.Farnham@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                NORTHERN DISTRICT OF CALIFORNIA
11
                                      SAN FRANCISCO DIVISION
12

13 UNITED STATES OF AMERICA,                          ) Case No. 19-CR-00393 RS
                                                      )
14           Plaintiff,                               )
                                                      ) STIPULATION TO CONTINUE
15      v.                                            ) STATUS HEARING AND ORDER
                                                      )
16 MATTHEW HENDERSON,                                 )
                                                      )
17           Defendant.                               )
                                                      )
18

19

20

21           The defendant Matthew Henderson was charged by an Information dated August 22, 2019, with
22 one count of violating 18 U.S.C. § 371, conspiracy. On October 11, 2019, the defendant entered a guilty

23 plea pursuant to a plea agreement that contemplates continued cooperation with the government. The

24 defendant in this matter is scheduled to appear before the Court for a Status Hearing on March 2, 2021.

25           The parties jointly request that this Status Hearing be continued approximately 120 days. The
26 trial in the related matter, United States v. Thomas Henderson, et al., Case No. 19-CR-376 RS, has not

27 yet been set, and those proceedings continue. The cooperation by the defendant Matthew Henderson

28 continues, and is expected to continue through the trial in the related matter. At this time the parties are

     STIPULATION AND [PROPOSED] ORDER                 1
     19-CR-00393 RS
               Case 3:19-cr-00393-RS Document 21 Filed 02/26/21 Page 2 of 2




 1 not recommending that the Court set a sentencing date for Matthew Henderson, and for this reason

 2 request that the status hearing be continued to June 29, 2021, or a date thereafter convenient for the

 3 Court.

 4 DATED: February 26, 2021                                      Respectfully submitted,

 5                                                               DAVID L. ANDERSON
                                                                 United States Attorney
 6

 7                                                                      /s/
                                                                 LLOYD FARNHAM
 8                                                               Assistant United States Attorney
 9                                                               VINSON & ELKINS LLP
10
                                                                       /s/
11                                                               MATTHEW J. JACOBS
                                                                 Counsel for MATTHEW HENDERSON
12

13

14                                                ORDER
15          Based on the parties’ joint request, and for good cause shown, the Court continues the Status
16 Hearing currently set for March 2, 2021 to June 29, 2021, at 2:30 p.m.

17          IT IS SO ORDERED.
18

19

20 DATED: February 26, 2021                              ___________________________________
                                                         THE HONORABLE RICHAR D SEEBORG
21                                                       Chief United States District Judge
22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER                2
     19-CR-00393 RS
